Per Curiam.

Personal jurisdiction of defendants was properly obtained by substituted service under section 229-b of tbe Civil Practice Act. Defendants’ local activities amply satisfied tbe long-recognized test of wbat constitutes engaging in business, as laid down in tbe decisions of tbis court. (See, e.g., Chaplin v. Selznick, 293 N. Y. 529, 534; Tauza v. Susquehanna Coal Co., 220 N. Y. 259.) It is unnecessary, at this time, to say whether and to wbat extent that test may be relaxed in reliance upon tbe constitutional principles recently announced by tbe Supreme Court in International Shoe Co. v. Washington (326 U. S. 310).
Tbe order of tbe Appellate Division should be affirmed, with costs, and tbe question certified answered in tbe affirmative.
LoughraN, Cb. J., Lewis, Couway, DesmoND, Thacheb, Dye and Fuld, JJ., concur.
Order affirmed, etc.